NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                TEWANIA C. HARRIS,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-2153
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:19-cv-00857-TCW, Judge Thomas C. Wheeler.
                 ______________________

               Decided: December 9, 2019
                ______________________

   TEWANIA C. HARRIS, Tupelo, MS, pro se.

    MEEN GEU OH, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, JAMES PATRICK CONNOR, ROBERT
EDWARD KIRSCHMAN, JR.
                 ______________________

   Before NEWMAN, MOORE, and CHEN, Circuit Judges.
2                                    HARRIS v. UNITED STATES




PER CURIAM.
    Tewania Harris appeals a decision of the Court of Fed-
eral Claims (Claims Court) dismissing her complaint for
failure to state a claim and for lack of subject-matter juris-
diction. Harris v. United States, No. 19-857, 2019 WL
2581622 (Fed. Cl. June 24, 2019) (Opinion). Because the
Claims Court lacked subject-matter jurisdiction, we affirm.
                       BACKGROUND
    Ms. Harris filed a complaint in the Claims Court on
May 29, 2019. The complaint alleges that her “Interna-
tional Inheritance” is being withheld by a variety of federal,
foreign, and private parties. It requests that the court au-
thorize release of funds held inside the United States Gov-
ernment.
     The Claims Court sua sponte dismissed Ms. Harris’
complaint on June 24, 2019. It found that the complaint
failed to state a claim for which relief could be granted be-
cause Ms. Harris “fail[ed] to support her claim with any
factual evidence” or explain how “the accused parties
[were] involve[d]” in the claims giving rise to her cause of
action. Opinion at *1. It also found that it lacked subject-
matter jurisdiction because the Claims Court’s jurisdiction
is limited to claims against the United States and because
the complaint fails to identify any federal law as a basis for
relief. Id. at *1-2.
   Ms. Harris timely appeals. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review de novo a Claims Court decision dismissing
a complaint for lack of subject-matter jurisdiction under
RCFC 12(b)(1). Boyle v. United States, 200 F.3d 1369, 1372
(Fed. Cir. 2000). In deciding whether it has subject-matter
jurisdiction, the Claims Court “accepts as true all uncon-
troverted factual allegations in the complaint, and
HARRIS v. UNITED STATES                                    3



construes them in the light most favorable to the plaintiff.”
Estes Express Lines v. United States, 739 F.3d 689, 692
(Fed. Cir. 2014). The Tucker Act confers jurisdiction on the
Claims Court and waives sovereign immunity for certain
claims for monetary relief against the United States where
the plaintiff identifies a constitutional provision, federal
statute, executive agency regulation, or “any express or im-
plied contract with the United States” that creates the
right to money damages. 28 U.S.C. § 1491(a)(1)
    Other than a passing reference to her civil rights, Ms.
Harris fails to reference a statutory or constitutional basis
for her claims, let alone one that allows for monetary dam-
ages. Supplemental Appendix at 8. Thus, the Claims
Court correctly determined that it lacked subject-matter
jurisdiction.
                          CONCLUSION
    Because the Claims Court lacked subject-matter juris-
diction, we affirm.
                       AFFIRMED
                            COSTS
    No costs.